Title: From Alexander Hamilton to George Washington, [12 April 1792]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, April 12, 1792]

The Secretary of the Treasury has the honor to communicate to the President a resolution of the Trustees of the Sinking Fund as of this morning. A particular piece of urgent business prevents personally waiting on the President with it. It is very much to be desired that the resolution may receive the immediate decision of the President. It is upon the same principles with the last.
12th. April 1792.
